DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
This Action is in response to communications filed 07/07/2021.
Claims 1, 4, 10, 13, and 19 have been amended.
Claim 20 has been cancelled.
Claims 1-19 are pending.
Claims 1-19 are rejected.

Response to Arguments
In Remarks filed on 07/07/2021, Applicant substantially argues:
The applied references of record Ding, Yang, and Lee fail to disclose the amended limitation of claim 1, and similarly amended claims 10 and 19, of performing at least one read operation in response to a first threshold time period associated with a signal calibration requirement. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of dependent claims 2-9 and 11-18 by virtue of dependency on claims 1 and 10. 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated July 7, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8-10, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 9,401,189) in view of Yang et al. (US 10,475,492) and further in view of Ware et al. (US 2011/0283060).

Regarding claim 1, Ding discloses a system comprising: a memory device ([Col. 4 ln. 49-54] Memory module 22 may be a memory device sometimes referred to as a single in-line memory module (SIMM) or a dual in-line memory module (DIMM). Device 10 may be configured to communicate with at least two memory modules 22, at least four memory modules 22, etc.); a processing device, operatively coupled with the memory device, to perform operations comprising ([Col. 4 ln. 64 – Col. 5 ln. 4] Device 10 may include memory interface circuitry 24 (sometimes referred to as memory interface and control. circuitry) that serves to relay information between memory module 22 and logic circuits 18 that are internal to device 10. Memory interface circuitry 24 may include memory interface circuit 26 and memory controller 28. Read/write data may be conveyed between memory interface circuitry 24 and programmable circuitry 18 via path 40.): initiating … read operations on a plurality of segments in a first region of the memory device … during a first time interval, wherein at least a subset of the plurality of segments in the first region of the memory device are storing host data … ([Col. 6 ln. 17-21] During read operations, appropriate control signals may be sent over path 36 to direct the memory groups to output read data. Read data may be generated from the memory groups at different times depending on when control signals CLK/CMD/ADDR arrive at a particular memory group. And [Col. 5 ln. 46-50] FIG. 3 is a diagram of memory module 22 that includes a series of memory devices, each of which is sometimes referred to as a memory group. For example, memory module 22 may include first memory group 51-1, second memory group 51-2, . . . , and N.sup.th memory group 51-N. And [Col. 16 ln. 10-12] In certain embodiments, the calibration of the data strobe signal can be performed either continuously or intermittently after predetermined intervals of time.); receiving, as a result of the at least one read operation, at least one data signal from a corresponding one of the plurality of segments in the first region of the memory device ([Col. 5 ln. 16-26] During memory read operations, data (DQ) signals and data strobe (DQS) signals may be conveyed from memory module 22 to memory interface circuit 26 over path 34. During memory write operations, DQ/DQS may be conveyed from memory interface circuit 26 to memory module 22 over path 34. In particular, circuitry 30 may include clocked storage elements that are used to latch incoming DQ signals using associated DQS signals when retrieving data from memory module 22. Circuitry 30 may also be used to perform calibration operations to ensure that incoming DQ and DQS signals meet timing criteria.); and performing a signal calibration operation associated with the signal calibration requirement using the at least one data signal to synchronize the at least one data signal with a reference clock signal used by the processing device ([Col. 5 ln. 27-33] During memory access operations (e.g., memory read and memory write operations), control signals such as clock CLK, address ADDR, and command CMD signals may be conveyed from memory controller 28 to memory module 22 over path 36. Signal CLK may serve as a system reference clock (e.g., a reference clock to the DQS signals, address signal ADDR, and command signal CMD should be aligned). And [Col. 6 ln. 62 – Col. 7 ln. 7] To compensate for such types of skew, circuitry 30 may be provided with calibration circuitry such as startup DQ/DQS calibration circuit 31 and runtime DQ/DQS calibration circuitry 32. As the name implies, calibration circuit 31 may be used during device startup to minimize any skew between the DQ/DQS signals (e.g., circuit 31 may be used upon powering up device 10 to maximize setup and hold times), whereas calibration circuitry 32 may be used during runtime to continuously perform DQ/DQS calibration on a periodic or non-periodic basis (e.g., circuitry 32 may be used during normal user operation to monitor the setup and hold times and to perform recalibration to compensate for random system variations).). Herein it is disclosed that the memory system contains calibration circuitry for synchronizing data signals, including data DQ, data strobe DQS, command CMD, and address ADDR signals, with the reference system clock CLK signal at startup and also on a periodic basis over predetermined time intervals through read and write operations. The Examiner notes that Paragraph [0018] of the originally filed Specification lists by example that the relevant signals may include “a data signal (DQ), a data strobe signal (DQS), a data mask signal (DM), a command/address signal (CA), or some other signal.” These signals, as similarly disclosed in Ding, are interpreted to be “the at least one data signal.” The memory module is comprised of multiple memory groups which are interpreted to be analogous to the plurality of regions as claimed. In this manner, the system is calibrating signals during runtime in order to correct performance degradation that may be caused by voltage drift or temperature variation (Ding Col. 7 ln. 44-51). Ding does not explicitly disclose the limitations of initiating a sequential series of read operations… to read data from each of the plurality of segments at least once during a first time interval… wherein at least one read operation of the sequential series of read operations is initiated in response to detecting an expiration of a first threshold time period associated with a signal calibration requirement, and wherein the first time interval is based on the first threshold time period and a number of the plurality of segments in the first region of the memory device. Regarding the sequential series of reads, Yang discloses in [Col. 6 ln. 1-14] “The memory device 100 supports a sequential read state. While in a sequential read state, the memory device 100 automatically outputs blocks of data that have sequential addresses in the array 160 as long as the SCLK remains active. For example, after a first byte of data (e.g., at an address "03FFF2" in hexadecimal) is outputted from the second port 120, the memory device 100 automatically outputs a second byte of data at an address "03FFF3" that is sequential to the address of the first byte. The memory continues to output bytes of data at addresses that are sequential to the addresses of previously outputted bytes (e.g., "03FFF5", "03FFF6", "03FFF7", and so on) until the SCLK stops, or until the state changes out of the sequential read state.” Herein it is noted that the memory may be operated under a sequential read state thereby outputting sequential data until the sequential read is ended in some manner whether through clock manipulation or state transition. This in effect would result in the data in the first region being read at least once during the interval at the end of which the sequential read operation may be ended. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support sequential reading of data in order to read data from the plurality of segments at least once during an interval as to not require additional commands or address data (Yang [Col. 7 ln. 28-42]) for performing the signal calibration as disclosed in Ding. Regarding at least one read operation being initiated in response to a threshold time period associated with the signal calibration requirement and that the first time interval is based on the first threshold time period and number of segments in the first region, Ware discloses in Paragraphs [0044], [0047] and [0057] “[0044] Configuration storage 105 stores memory configuration parameters, such as the number of DRAM devices in a memory subsystem, such as subsystem 10, the number of memory banks per DRAM, the number of rows of cells per memory bank, the time interval within which each row of a DRAM must be refreshed (tREF), the time interval between auto-refresh commands, and so on. [0047] Calibration logic 130 issues a request to perform a calibration of the command interface 25 of DRAM 18. Calibration logic 130 issues a request to perform a calibration of the command interface 25 of DRAM 18 each time the calibration timer 135 expires. Calibration timer 135 is linked to the refresh timer 145, such that the calibration timer 135 expires at least whenever the refresh timer 145 expires. In other embodiments, the calibration timer 135 and the refresh timer 145 may be the same timer. [0057] Thus, responsive to the auto-refresh command, during a first time interval, DRAM 18 performs refresh operations to refresh the memory cells. Additionally, concurrently, during at least a portion of the first time interval while the DRAM 18 is performing the refresh operations, the command interface 25 of DRAM 18 is placed into a calibration mode for at least a portion of (or, alternately, the duration of) the first time interval in response to a sub-operation code in the auto-refresh command. In some embodiments, the command interface 25 of DRAM 18 includes both command/address links (CA) and data links (DQ). Concurrently, during the first time interval while the memory device is performing refresh operations, the calibration logic 130 performs a calibration of the command interface of the memory device.” Herein it is disclosed by Ware that the read refresh operation may occur based on the calibration timer expiring. Additionally, the calibration timer is disclosed that it may be the same as the refresh timer. Furthermore, it is disclosed that an amount of memory to be refreshed after an interval of time may be specified thereby presenting that the first time interval may be based on the threshold time period and number of segments in the first region. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the read refresh during signal calibration operation as disclosed by Ware in order to manage data accuracy and signal synchronization as disclosed by Ding and Yang in order to address propagation delays in system operation caused by potential operating condition variations (Ware [0069]). Ding, Yang, and Ware are analogous art because they are from the same field of endeavor of managing nonvolatile memory operations. 
Regarding claim 3, Ding further discloses the system of claim 1, wherein the first region comprises all of the segments of the memory device ([Col. 5 ln. 4-9]). As noted herein, the system performs memory refresh operations to designated portions of memory and therefore it 
Regarding claim 4, Ding and Ware further disclose the system of claim 1, wherein the processing device to perform further operations comprising: initiating a subsequent threshold period responsive to the expiration of the at least one read operation; and initiating a subsequent read operation responsive to the expiration of the subsequent threshold time period (Ding [Col. 6 ln. 62 – Col. 7 ln. 7] and [Col. 16 ln. 10-12] and Ware [0052] Further, in some embodiments, the desired calibration operation is determined based on configuration information stored in configuration storage 105, such as upon initialization. In some embodiments, the desired calibration operation is determined on the fly. For instance, periodic timing calibration may be required to "calibrate out" changes in propagation delay, which may vary as a function of temperature, voltage, process and loading variations.). In this manner, Ding performs the calibration periodically during runtime. Furthermore, Ware discloses that the calibration process is performed on a periodic basis in order to address propagation delay and the storage operates and therefore it would be obvious to track a subsequent time period and performing a subsequent read refresh and calibration.
Regarding claim 8, Ding further discloses the system of claim 1, wherein the processing device to perform further operations comprising: determining a change to the first region of the memory device, the change forming a second region of the memory device ([Col. 7 ln. 44-51] and [Col. 8 ln. 1-42]); initiating second read operations on each of a plurality of segments in the second region of the memory device ([Col. 6 ln. 17-21] And [Col. 5 ln. 46-50] And [Col. 16 ln. 10-12]); receiving, as a result of at least one second read operation, at least one second data signal from a corresponding second one of the plurality of segments in the second region of the memory device ([Col. 5 ln. 16-26]); and performing a second signal calibration operation using the at least one second data signal to synchronize the at least one second data signal with the reference clock signal used by the processing device ([Col. 5 ln. 27-33] And [Col. 6 ln. 62 – Col. 7 ln. 7]). In a similar manner as presented in claim 1, the system disclosed by Ding is capable of determining variations in operating conditions and performing the steps to synchronize the data 
Regarding claim 9, Ware further discloses the system of claim 1, wherein the processing device to perform further operations comprising: scheduling a read refresh operation on the subset of the plurality of segments in the first region of the memory device storing host data at a first frequency, wherein the first frequency is based on a length of the first time interval ([0052] and [0057]). Herein it is disclosed by Ware that the data signal synchronization may be linked to refresh operations thereby allowing the system to correct variations in signal performance in addition to refreshing stored data in the system. 
Regarding claim 10, Ding discloses a method comprising: initiating … read operations on a plurality of segments in a first region of the memory device … during a first time interval, wherein at least a subset of the plurality of segments in the first region of the memory device are storing host data … ([Col. 6 ln. 17-21] And [Col. 5 ln. 46-50] And [Col. 16 ln. 10-12]); receiving, as a result of the at least one read operation, at least one data signal from a corresponding one of the plurality of segments in the first region of the memory device ([Col. 5 ln. 16-26]); and performing a signal calibration operation associated with the signal calibration requirement using the at least one data signal to synchronize the at least one data signal with a reference clock signal used by the processing device ([Col. 5 ln. 27-33] And [Col. 6 ln. 62 – Col. 7 ln. 7]). Ding does not explicitly disclose the limitations of initiating a sequential series of read operations… to read data from each of the plurality of segments at least once during a first time interval… wherein at least one read operation of the sequential series of read operations is initiated in response to detecting an expiration of a first threshold time period associated with a signal calibration requirement, and wherein the first time interval is based on the first threshold time period and a number of the plurality of segments in the first region of the memory device. Regarding the sequential series of reads, Yang discloses in [Col. 6 ln. 1-14] that the memory may be operated under a sequential read state thereby outputting sequential data until the sequential read is ended in some manner Paragraphs [0044], [0047] and [0057] that the read refresh operation may occur based on the calibration timer expiring and that the read refresh and calibration timers may be the same and additionally the time interval and amount of memory to be refreshed is considered during the operations. Claim 10 is rejected on a similar basis as claim 1. Ding discloses performing signal synchronization through performing read operations. Yang similarly discloses signal timing manipulation via delays. Ware further discloses performing read refresh operations during calibration operations.
Regarding claim 12, Ding further discloses the method of claim 10, wherein the first region comprises all of the segments of the memory device ([Col. 5 ln. 4-9]). Claim 12 is rejected on a similar basis as claim 3.
Regarding claim 13, Ding and Ware further disclose the method of claim 10, further comprising: initiating a subsequent threshold period responsive to the expiration of the at least one read operation; and initiating a subsequent read operation responsive to the expiration of the subsequent threshold time period (Ding [Col. 6 ln. 62 – Col. 7 ln. 7] and [Col. 16 ln. 10-12] and Ware [0052]). Claim 13 is rejected on a similar basis as claim 4.
Regarding claim 17, Ding further discloses the method of claim 10, further comprising: determining a change to the first region of the memory device, the change forming a second region of the memory device ([Col. 7 ln. 44-51] and [Col. 8 ln. 1-42]); initiating second read operations on each of a plurality of segments in the region of the memory device ([Col. 6 ln. 17-21] And [Col. 5 ln. 46-50] And [Col. 16 ln. 10-12]); receiving, as a result of at least one second read operation, at least one second data signal from a corresponding second one of the plurality of segments in the second region of the memory device ([Col. 5 ln. 16-26]); and performing a second signal calibration operation using the at least one second data signal to synchronize the at least one second data signal with the reference clock signal used by the processing device ([Col. 5 ln. 27-33] And [Col. 6 ln. 62 – Col. 7 ln. 7]). Claim 17 is rejected on a similar basis as claim 8.
Regarding claim 18, Ware further discloses the method of claim 10, further comprising: scheduling a read refresh operation on the subset of the plurality of segments in the first region of the memory device storing host data at a first frequency, wherein the first frequency is based on a length of the first time interval ([0052] and [0057]). Claim 18 is rejected on a similar basis as claim 9.

Claims 2, 5-7, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Yang and further in view of Ware and still in further view of Agarwal (US 2018/0032122).

Regarding claim 2, Ding, Yang, and Ware do not explicitly disclose the system of claim 1, wherein the first region comprises one or more of: a mapped area having one or more segments currently storing host data; an unmapped area having one or more segments not currently storing host data but eligible to store host data; a reserved area having one or more segments available to replace defective segments on the memory device; or a retired area having one or more defective segments that previously stored host data. Regarding these areas, Agarwal disclose in Paragraph [0027] “A flash memory controller can have various functionality in addition to the specific functionality described herein. For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare cells to be substituted for future failed cells. Some part of the spare cells can be used to hold firmware to operate the flash memory controller and implement other features. In operation, when a host needs to read data from or write data to the flash memory, it will communicate with the flash memory controller. If the host provides a logical address to which data is to be read/written, the flash memory controller can convert the logical address received from the host to a physical address in the flash memory.” Herein it is noted that non-volatile flash memory may be partitioned into multiple areas which include areas actively in use as designated by read and write commands, areas that are 
Regarding claim 5, Agarwal further discloses the system of claim 1, wherein the memory device comprises a plurality of memory die and wherein the first region of the memory device spans the plurality of memory die ([0025] In one implementation, the electronic device 104 may be a memory system, such as a non-volatile memory, where the functional circuitry may be non-volatile memory die, such as flash memory die and the processor may be a controller for the non-volatile memory. FIG. 4 is a block diagram illustrating a non-volatile memory system. The non-volatile memory (NVM) system 400 includes a controller 402 and non-volatile memory that may be made up of one or more non-volatile memory die 404. As used herein, the term die refers to the set of non-volatile memory cells, and associated circuitry for managing the physical operation of those non-volatile memory cells, that are formed on a single semiconductor substrate.). In this manner, synchronization may be performed across a plurality of memory die.
Regarding claim 6, Ding, Yang, and Agarwal further disclose the system of claim 5, wherein initiating the read operations on each of the plurality of segments in the first region of the memory device comprises (Agarwal [0025]): sequentially reading each segment on a first memory die of the plurality of memory die; and sequentially reading each segment on a second memory die of the plurality of memory die after sequentially reading each segment on the first memory die (Ding [Col. 6 ln. 17-28] and Yang [Col. 6 ln. 1-14]). Ding and Agarwal in combination disclose reading from the die in order would result in data being returned in the same order. Additionally, Yang discloses sequential reading operation.
Regarding claim 7, Yang further discloses the system of claim 6, wherein initiating the read operations on each of the plurality of segments in the first region of the memory device comprises: reading a first segment on each of the plurality of memory die; and reading a second segment on each of the plurality of memory die after reading the first segment on each of the plurality of memory die ([Col. 6 ln. 1-14]). As noted in the cited section, sequential reading may be performed. The Examiner notes that in Ding the commands propagate through the memory groups. In this fashion, the first read is serviced via each group, as according to the associated delay on transmitting the command through to each group. Subsequently, the second read would propagate and be serviced through the plurality of memory groups after the first read has been serviced. In view of Agarwal, these groups constitute a plurality of memory die.
Regarding claim 11, Ding, Yang, and Ware do not explicitly disclose the method of claim 10, wherein the first region comprises one or more of: a mapped area having one or more segments currently storing host data; an unmapped area having one or more segments not currently storing host data but eligible to store host data; a reserved area having one or more segments available to replace defective segments on the memory device; or a retired area having one or more defective segments that previously stored host data. Regarding these areas, Agarwal disclose in Paragraph [0027] non-volatile memory configured in multiple areas for managing memory cells. Claim 11 is rejected on a similar basis as claim 2.
Regarding claim 14, Agarwal further discloses the method of claim 10, wherein the memory device comprises a plurality of memory die and wherein the first region of the memory device spans the plurality of memory die ([0025]). Claim 14 is rejected on a similar basis as claim 5.
Regarding claim 15, Ding, Yang and Agarwal further disclose the method of claim 14, wherein initiating the read operations on each of the plurality of segments in the first region of the memory device comprises (Agarwal [0025]): sequentially reading each segment on a first memory die of the plurality of memory die; and sequentially reading each segment on a second memory die of the plurality of memory die after sequentially reading each segment on the first memory die (Ding [Col. 6 ln. 17-28] and Yang [Col. 6 ln. 1-14]). Claim 15 is rejected on a similar basis as claim 6.
Regarding claim 16, Yang further discloses the method of claim 14, wherein initiating the read operations on each of the plurality of segments in the first region of the memory device comprises: reading a first segment on each of the plurality of memory die; and reading a second segment on each of the plurality of memory die after reading the first segment on each of the plurality of memory die ([Col. 6 ln. 1-14]). Claim 16 is rejected on a similar basis as claim 7.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Yang and further in view of Ware and still in further view of Lee (US 2018/0136843).

Regarding claim 19, Ding discloses, in the italicized portions, a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: initiate a first read operation on a first segment of a plurality of segments in a first region of a memory device, wherein at least a subset of the plurality of segments in the first region of the memory device are storing host data … ([Col. 6 ln. 17-21] And [Col. 5 ln. 46-50] And [Col. 16 ln. 10-12]); receive, as a result of the first read operation, a first data signal from the first segment in the first region of the memory device ([Col. 5 ln. 16-26]); perform a signal calibration operation associated with the signal calibration requirement using at least the first data signal to synchronize at least the data signal with a reference clock signal used by the processing device ([Col. 5 ln. 27-33] And [Col. 6 ln. 62 – Col. 7 ln. 7]); determine whether there are additional segments of the plurality of segments in the first region of the memory device to be read during a first time interval; systematically reading the additional segments … during the first time interval … ([Col. 6 ln. 7-16] The operation of each memory group is somewhat independent, so memory module 22 generates a separate DQS signal for each of the memory groups. Memory interface circuitry 24 may send control signals to the memory groups via path 36. Memory module 22 of FIG. 3 may be a type of memory module in which the control signals on path 36 arrive at each of the memory groups at different times. For example, because of the way path 36 is routed, the control signals on path 36 may arrive first at memory group 51-1 and then arrive at each subsequent memory group after some delay.). In this manner, the memory system may calibrate timing signals according to a reference clock signal in order to address unintentional delays in system timing. Additionally, it is noted to perform this tasks in a systematic manner such that the first memory groups are addressed prior wherein the first read operation is initiated in response to detecting an expiration of a first threshold time period associated with a signal calibration requirement; … reading in a sequential series of additional read operations to read data from each of the additional segments at least once during a first time interval… and schedule a read refresh operation on the subset of the plurality of segments in the first region of the memory device storing host data at a first frequency, wherein the first frequency is based on a length of the first time interval, and wherein the length of a first time interval is based on the first threshold time period and a number of the plurality of segments in the first region of the memory device. Regarding the sequential series of reads, Yang discloses in [Col. 6 ln. 1-14] that the memory may be operated under a sequential read state thereby outputting sequential data until the sequential read is ended in some manner whether through clock manipulation or state transition. Regarding at least one read operation being initiated in response to a threshold time period associated with the signal calibration requirement and that the first time interval is based on the first threshold time period and number of segments in the first region and scheduling a read refresh at a first frequency, Ware discloses in Paragraphs [0044], [0047], [0052], and [0057] that the read refresh operation may occur based on the calibration timer expiring and that the read refresh and calibration timers may be the same and additionally the time interval and amount of memory to be refreshed is considered during the operations. Ding, Yang and Ware do not explicitly disclose the system capable of being embodied in a non-transitory computer-readable medium; however, Lee discloses in Paragraphs [0024] that the data and/or instructions for performing timing synchronization in a memory system may be stored on a non-transitory computer readable medium that excludes propagating signals. Lee renders obvious that the operations performed by Ding may be stored in a form of instructions on a non-transitory computer readable medium to be performed by a processing device. Ding, Yang, Ware and Lee are analogous art because they are from the same field of endeavor of data signal synchronization.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135